DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and remarks filed 11/24/20. Claims 1-4, 9-7 and 22-27 were previously rejected. Claims 1, 4, 9-12, 14, 17, 22-25 and 27 have been amended. Claims 2, 3, 15 and 16 have been canceled. Claims 1, 4, 9-14, 17 and 22-27 are pending and examined.
Rejection under 35 U.S.C. § 103(a), maintained
3. The rejection of claims 1, 9, 12, 13, 14, 22, 25, 26, 27 stand rejected under 35 U.S.C. § 103(a), for allegedly being unpatentable over Giles-Komar et al. (Pre-grant publication number 2009/0202549) and Reichert et al. (U.S. Patent Number 9,803,010) in view of NCT02349061 (Publication date August 3, 2016) is withdrawn and replaced with 35 U.S.C. § 102 (a)(1) rejection below,
Applicants contend that the present invention demonstrates the unexpected result of a method of treating SLE in a patient while achieving one or more of the clinical endpoints recited in claims 1, 14 and 27. Based on these results recited in the claims, the cited references do not render obvious the claimed subject matter. It is asserted that U.S. Pat. 9,803,010 merely describes the crystal structure of IL23pl9 antibodies (a different mechanism than the antibodies claimed in the present invention) and mentions ustekinumab (STELARA) as an IL23 antagonist antibody. In addition, Applicants argue that the Giles-Komar, et al. reference and the NCT02349061 clinical posting do not disclose or suggest that the lupus treatment regimens and dosing described in claims 1, 
Applicants’ arguments have been fully considered but are not found to be persuasive. Specifically, the CDR sequences (claim1), variable region sequences (claim 14) and heavy and light chain sequences (claim 27) are all inherent to ustekinumab antibody of the instant invention. Further, Giles-Komar reference and Reichert et al., teach sequences recited in the instant invention. In addition, contrary to Applicants assertion, lupus treatment regimens and dosing described in the instant invention is disclosed in NCT02349061. For example, Participants will receive weight-range based dosing of approximately 6 mg/kg of ustekinumab intravenously at Week 0 followed by ustekinumab 90 mg subcutaneously every 8 weeks up to Week 40 (p.3). Participants will maintain stable concomitant treatment through Week 48, with safety follow-up through Week 56 (p.3). Further, the clinical endpoints contemplated in the instant invention are also disclosed in NCT02349061.For example: SLEDAI 2K score. Therefore, the rejection of record is maintained.      
4. Claims 4, 10, 11, 17, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) as applied to claims 1, 9, 12, 13, 14, 22, 25, 26, 27 above, and further in view of STELARA® (ustekinumab) administration instruction revised 9/2016.

Applicants’ arguments have been fully considered and not found to be persuasive for reasons set forth above in paragraph 3. Therefore, the rejection of record is maintained.
Claim Rejections - 35 USC § 102(New)
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



NCT02349061 study discloses administration of ustekinumab (STELARA) to subjects with active Systemic Lupus Erythematosus (SLE) and assessed for response using the Systemic Lupus Erythematosus Response Index 2000 (SRI-4) (p.3). Evidentiary art of Reichert et al., teaches that ustekinumab is antibody that binds p40 subunit of IL-23 and IL-12 (col. 17, lines 15-20). Specifically, the CDR sequences (claim1), variable region sequences (claim 14) and heavy and light chain sequences (claim 27) are all inherent to ustekinumab antibody of the instant invention. Participants will receive weight-range based dosing of approximately 6 mg/kg of ustekinumab intravenously at Week 0 followed by ustekinumab 90 mg subcutaneously every 8 weeks up to Week 40 (p.3). Approximately 6 mg/kg of ustekinumab reads on 6mg/kg ± 1.5mg/kg recited in claim1 of the instant invention. Participants will maintain stable concomitant treatment through Week 48, with safety follow-up through Week 56 (p.3). Systemic Lupus Erythematosus Responder index (SRI-4) is defined as a composite endpoint requiring at least a 4 point reduction in Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) score, no worsening (less than [˂] 10 millimeters [mm] increase) from baseline in the Physician's Global Assessment of Disease Activity score (PGA) and no new British Isles Lupus Assessment Group (BILAG) Domain A and no more than 1 new BILAG Domain B scores (p.4). The above recitation collectively teach claims 1, 9, 14, 22 and 27. The reference also teaches administering to a patient additional drugs such as methotrexate, azathioprine/6-mercaptopurine and corticosteroids (p.3). This meets the limitation of claims 12, 13, 25 and 1, 9, 12, 13, 14, 22, 25, 26, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT02349061 (Publication date August 3, 2016) as evidenced by Reichert et al., (U. S. Patent No. 9803010).    
Claim Rejections - 35 USC § 103(New)
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
7a. Claims 1, 4, 9-12, 14, 17 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02349061 (Publication date August 3, 2016)  in view of STELARA® (ustekinumab) administration instruction revised 9/2016.
The teaching of NCT02349061 study is disclosed above in paragraph 6a. However, the pharmaceutical composition of ustekinumab antibody for IV and SC administration is not disclosed in the reference.
  Administration instruction for STELARA® (ustekinumab) discloses that up to 55kg 260mg, between 55kg and 85 kg 390mg and more than 85kg 520mg is administered intravenously initially (p.4). The maintenance dose is 90mg administered subcutaneously 8 weeks after the initial intravenous dose, then every 8 weeks thereafter (p.4). For intravenous infusion, each 26 mL vial delivers 130 mg ustekinumab, EDTA disodium salt dihydrate (0.52 mg), L-histidine (20 mg), L-histidine hydrochloride monohydrate (27 mg), L-methionine (10.4 mg), Polysorbate 80 (10.4 mg) and sucrose (2210 mg) (p.16). The pH is maintained between 5.7 and 6.3 (p.16). This meets the limitation of claims 10 and 23.  For subcutaneous administration, each 1 mL prefilled syringe delivers 90 mg ustekinumab, L-histidine and L-histidine monohydrochloride monohydrate (1 mg), Polysorbate 80 (0.04 mg), and sucrose (76 mg) (p.16). This meets the limitation of claims 11 and 24.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a method to treat active Systemic Lupus Erythematosus by administering ustekinumab (anti-IL-12/IL-
The motivation to combine the teaching is to use the anti-IL-12/IL-23p40 antibody (ustekinumab-inherently comprising SEQ ID No. 1-6 or comprising SEQ ID NO. 7 and 8 or comprising SEQ ID NO: 10 and 11) by administering the antibody both intravenously and subcutaneously in formulation as taught by STELAR administration protocol to evaluate the efficacy using SLEDAI-2K scale. One of skilled in the art would optimize the initial dose for IV administration followed by subcutaneously administration of the antibody. NCT02349061 teaches various frequency and doses to administer. There is reasonable expectation of success because NCT02349061 teaches using ustekinumab antibody to treat active Systemic Lupus Erythematosus and STELARA® (ustekinumab) administration instruction provides the teachings for generating the pharmaceutical composition for intravenous administration and subcutaneous administration.
Therefore, the claims 1, 4, 9-12, 14, 17 and 22-27 is prima facie obvious over NCT02349061 (Publication date August 3, 2016) in view of STELARA® (ustekinumab) administration instruction revised 9/2016.
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
8a. Claims 14-16 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 6,902,734 and Reichert in view ofNCT02349061.
8b. Claims 1-3 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 7,166,285 and Reichert in view ofNCT02349061.
8c. Claims 1-3 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 7,887,807 and Reichert in view ofNCT02349061.
8d. Claims 1-3, 4, 10, 11, 14-17, 23 and 24 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7, 8 and 10 of United States Patent Number 9,676,848 and Reichert in view of NCT02349061 and further in view of STELARA® (ustekinumab) administration instruction revised 09/2016.
8e.Claims 1-3 and 14-16 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7, 9, 10, 11 and 13-15 of United States Patent Number 10,259,867 and Reichert in view ofNCT02349061.

 Applicants submit that the claims, as amended, should not be subject to these rejections for the reasons provided in response to the rejections under 35 U.S.C. § 103(a) and the results achieved in the claimed invention. In addition, it is asserted that once claims in the present application are deemed to be in condition for allowance, Applicants will address any remaining nonstatutory double patenting rejections.
Applicants’ arguments have been fully considered but are not found to be persuasive for reasons set forth in the response in paragraphs 3 and 4. Therefore, the rejection of record is maintained.
Conclusion
9. No claims are allowed. 
Contact Information                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645